 Case 2:19-cr-00050-CJC Document 94-1 Filed 05/24/19 Page 1 of 1 Page ID #:921



1                            DECLARATION OF ERIN MURPHY
2           I, ERIN MURPHY, declare:
3           1.    I am an attorney with the Office of the Federal Public Defender for the
4    Central District of California. I am licensed to practice law in the State of California
5    and I am admitted to practice in this Court. I represent Ms. Adau Akui Atem
6    Mornyang in the matter United States v. Adau Akui Atem Mornyang, 19-CR-00050-
7    CJC.
8           2.    On May 24, 2019, I went to what appeared to be website of the Office of
9    Coast Survey for the U.S. Department of Commerce:
10   https://www.nauticalcharts.noaa.gov. To obtain a map of the U.S. Maritime Limits and
11   Boundaries, the website directed me to a webmap hosted at
12   https://noaa.maps.arcgis.com/home/webmap/viewer.html?useExisting=1. Using the
13   map available there, I selected the area depicted as the portion of the Pacific Ocean
14   where the state of Hawaii would appear. I printed two views of that portion as “PDF”
15   documents, which are combined and attached here as Exhibit A.
16          I declare under penalty of perjury under the laws of the United States of America
17   that the foregoing is true and correct.
18          Executed on May 24, 2019, at Los Angeles, California.
19
20                                             /s/ Erin Murphy.
                                               ERIN MURPHY
21
22
23
24
25
26
27
28
                                                    1
